Citation Nr: 1000686	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-33 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for hepatitis 
C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
January 1972 to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Veteran appeared at a Travel Board Hearing in September 
2009.  A transcript is associated with the claims file.  

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the last final decision of record 
(January 2003) which denied service connection for hepatitis 
C, relates specifically to an unestablished fact necessary to 
substantiate the claim; it raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material having been received, the claim for service 
connection for hepatitis C is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2007).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the Veteran's claim 
of entitlement to service connection for hepatitis C.  The 
claim on the merits requires additional development, which is 
addressed in the remand below.  Therefore, no further 
development is needed with respect to the aspect of the 
appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With a chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The Veteran was denied service connection for hepatitis C in 
a January 2003 rating decision based on the fact that his 
current diagnosis of hepatitis C, shown by numerous VA 
treatment records, did not have etiological origins in 
military service.  That is, there were no documented risk 
factors for hepatitis C shown by service treatment records, 
and the clinical records linked current hepatitis with post-
service risk factors such as tattoos and a 1992 surgery which 
required blood transfusion.  The Veteran did not appeal, and 
the decision is final.  

In putting forth his current claim to reopen, the Veteran has 
specifically alleged that he received multiple injections 
from an air gun during boot camp, and that this minimal 
subcutaneous blood exposure caused him to develop hepatitis 
C.  

The Veteran has supplied current treatment records from VA in 
support of his claim.  These records confirm that the Veteran 
has multiple tattoos, works as a tattoo artist, has a history 
of alcohol and cocaine abuse in the distant past 
(approximately 30 years ago), and had surgery with a blood 
transfusion in 1992.  The records are new, in that they 
document more current treatment than what was of record at 
the time of the initial denial.  The records are not, 
however, material, in that, if anything, they suggest that 
there were more risk factors for hepatitis C present after 
service discharge than what was originally established in the 
2003 rating decision.  Thus, these records, on their own, 
would not relate to an unestablished fact necessary to 
substantiate the underlying claim for service connection.  
See 38 C.F.R. § 3.156.  The RO, based on this evidence, 
denied the claim to reopen in a September 2006 rating 
decision, and continued the denial via issuance of a 
September 2007 statement of the case.  

Subsequent to the certification of the appeal to the Board, 
the Veteran submitted a statement from an in-service 
colleague who attested to being assigned to the same unit as 
the Veteran during Navy Recruit Training.  This fellow 
serviceman stated that he was present during inoculations via 
air-jet guns, and that there was "visible blood" present on 
the arms of sailors as they were inoculated.  He further went 
on to state that although alcohol swabs were used on the arms 
of each recruit, the injector guns were not cleaned as the 
recruits passed through for immunization.  

The Veteran's contentions of exposure to unsanitary air-jet 
inoculation guns in service, as well as the confirmation of 
this activity by a fellow serviceman in the Veteran's unit 
are new allegations, in that they were not present at the 
time of the initial denial of service connection.  Moreover, 
these assertions do relate to a potential nexus between 
current hepatitis and the in-service subcutaneous blood 
exposure experienced during air-jet inoculation.  As this is 
the case, the evidence pertains to an unestablished fact 
necessary to substantiate the underlying claim for service 
connection, and the claim will be reopened.  See 38 C.F.R. 
§ 3.156.      


ORDER

New and material evidence having been received, the claim of 
service connection for hepatitis C is reopened; the appeal is 
granted to this extent only.  


REMAND

The above decision reopens the Veteran's claim for service 
connection for hepatitis C.  As, however, the RO failed to 
reopen the claim in its September 2006 rating decision, there 
has been no adjudication of the claim on the merits for 
service connection in the first instance.  Given that the 
Board may only adjudicate matters which have been fully 
perfected on appeal, the claim must be remanded so that the 
RO can adjudicate the claim for service connection for 
hepatitis C de novo.  

Prior to this adjudication, the Board notes that there is a 
current diagnosis of hepatitis C, and an indication of in-
service subcutaneous blood exposure.  That is, while the 
receipt of immunizations via air-jet gun at the beginning of 
service (with no abnormal sequela noted during active duty) 
is a very minimal potential exposure, it is nonetheless 
evidence of a possible in-service risk factor for the current 
hepatitis C.  Thus, the Veteran should be afforded a VA 
gastroenterology examination which addresses the potential 
etiology of current hepatitis C in accordance with 
jurisprudential precedent.  See McLendon v. Nicholson, 20 
Vet. App. 79, 81( 2006).  In so doing, the examiner should 
review the entire claims file including pertinent service and 
post-service treatment records.  In determining if it is at 
least as likely as not that in-service air-jet inoculations 
caused the onset of current hepatitis C, the examiner should 
reference both in-service and post-service risk factors for 
the disorder documented in the evidentiary record.  For the 
purposes of the examination, it is noted that the record 
documents the Veteran's sole in-service risk factor as air-
jet gun immunizations, while his post-service risk factors 
include alcohol abuse, cocaine use, multiple tattoos, 
employment as a tattoo artist, and a 1992 surgery with a 
blood transfusion.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the Veteran for a VA 
examination for the purposes of 
determining the etiology of current 
hepatitis C.  Following a review of the 
relevant medical evidence in the claims 
file, the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is asked to provide an opinion on 
the following: Is it at least as likely as 
not (50 percent or greater probability) 
that hepatitis C began during service or 
is otherwise linked to any incident of 
service, to include exposure to air-jet 
inoculation guns during Navy Recruit 
Training, or, is current hepatitis C the 
result of non-service risk factors, which 
are documented in the record as alcohol 
abuse, multiple tattoos, cocaine use, 
employment as a tattoo artist, and a 1992 
blood transfusion?  

3.  Following the directed development, 
the RO must conduct a de novo review of 
the claim for service connection on the 
merits.  Should the claim be denied, issue 
an appropriate statement of the case to 
the Veteran and his representative and 
return the claim to the Board for final 
adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


